Citation Nr: 1029451	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot disability 
(residuals of cold injury to the feet).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a foot condition.  
In June 2008, the Veteran testified before the Board by 
videoconference from the RO.

A March 2009 Board decision denied service connection for a 
pituitary tumor and a bilateral foot disability.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Partial 
Remand, in a March 2010 Order, the Court vacated the Board's 
March 2009 decision denying service connection for a bilateral 
foot disability and remanded the appeal to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.

	
REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in March 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In addition, 
the Veteran submitted a June 2010 private treatment record from 
Dr. Rosenthal that indicates that the Veteran was referred to 
rheumatology for additional treatment.  Accordingly, the 
Veteran's private treatment records since June 2010 should also 
be obtained.

The Veteran contends that her bilateral foot problems are related 
to exposure to cold weather during service in Germany.

The service medical records include a September 1979 enlistment 
examination report which indicates a normal clinical evaluation 
of the Veteran's feet.  A November 1980 entry indicates 
complaints of bilateral dorsum foot pain and described some 
chilling of the feet.  On examination, there were no skin 
lesions, or any evidence of swelling or discomfort.  Another 
November 1980 entry indicates that the Veteran's feet were 
painful and swollen and an assessment of questionable frostbite.  
On examination, there was pain with pressure on the blades of 
both feet which were warm and tender.  Swelling was present 
without any discoloration of the feet and the assessment was 
questionable tendonitis.  Another examination indicated right 
foot tenderness along the lateral fifth metatarsal.  On 
neurological examination, there was a good response to pinprick 
and good pulses.  The left foot was negative.

In March 1980, the Veteran was diagnosed with Achilles 
tendonitis.  In May 1980, the Veteran complained of recurrent 
Achilles tendon pain that was assessed as very mild tendonitis.  
In February 1982, she complained of bilateral foot pain that was 
diagnosed as a healing cold injury.  In March 1982, the Veteran 
complained that she injured her right foot while lifting a five 
ton door that fell across her foot.  On examination, there was 
slight swelling with discoloration and the foot was painful to 
the touch.  The assessment was rule out contusion.  The Veteran 
was later diagnosed with a contusion.

The Veteran was afforded a VA cold injury protocol examination in 
April 2006 at which time it was noted that she was exposed to 
cold weather in Germany from 1981 to 1982.  She was diagnosed 
with cold exposure to the feet without residuals.  The examiner 
opined that based on history and examination, the Veteran had no 
cold injury residuals and that an X-ray examination of the feet 
revealed a normal study.

The Veteran underwent a VA feet examination in May 2006 at which 
time she complained that her feet hurt a little.  The examination 
and X-rays of the feet were normal.  The examiner opined that 
there was no evidence of problems with the Veteran's feet or with 
the Achilles tendon.

A January 2007 private medical report reflects the Veteran's 
complaints of painful tingling and aching in her toes and fingers 
when exposed to cold.  She indicated that she had a cold injury 
to her feet during service.  However, there were no visible 
pathologies of her toes or feet at that time.  The physician 
noted that her symptoms were consistent with Raynaud's disease.

A June 2007 VA cold injury examination was conducted to determine 
whether there was any objective evidence of a foot condition.  It 
was noted that films of the feet from the prior year were normal.  
The assessment was subjective mild sensory loss in the soles of 
the feet.  The examiner opined that distribution of subjective 
sensory loss was inconsistent with cold injury or peripheral 
polyneuropathy.  It was the only neurologic finding and there 
were no other findings consistent with cold injury.  The examiner 
further opined that based on the weight of the evidence, the 
Veteran's subjective sensory loss was less likely to be due to 
cold injury and that the January 2007 diagnosis of Raynaud's 
syndrome appeared to be based on the Veteran's history rather 
than objective evidence.

In June 2007, the Veteran underwent a VA feet examination.  X-
rays of the feet were normal.  The impression was normal 
examination and X-rays of the feet.  The examiner could find no 
objective evidence to support the Veteran's subjective complaints 
and could not find any objective evidence of any significant 
problems with her feet.  The examiner noted that the cold injury 
diagnosis was not made by a physician, but by enlisted personnel 
and the physician who examined her stated that there was no 
evidence of cold injury.

VA medical records dated from May 2006 to March 2008 reflect a 
diagnosis of bilateral foot pain.  A June 2010 private report 
indicates a diagnosis of possible Raynaud's or other related 
condition.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a bilateral foot disability during her service, she is 
not competent to diagnose or to relate any current bilateral foot 
disability to her active service.  In addition, it is unclear to 
the Board whether the Veteran's bilateral foot symptoms in 
service are related to the January 2007 diagnosis of Raynaud's 
syndrome.  Accordingly, the Board finds that another VA 
examination is necessary in order to fairly decide her claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically reconcile the opinion with the April 2006, 
May 2006, and June 2007 VA examinations; and January 2007 private 
medical report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since March 2008.

2.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Rosenthal dated 
since June 2010, and any additional private 
treatment records identified by the Veteran.  
All attempts to secure the records must be 
documented in the claims folder.

3.  Schedule a VA examination with regard to 
the Veteran's claim for service connection 
for a bilateral foot disability (residuals of 
a cold injury), including Raynaud's syndrome.  
The claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the April 2006, May 2006, and June 2007 VA 
examinations and opinions; and January 2007 
diagnosis of Raynaud's disease.  The 
rationale for all opinions should be 
provided.  All indicated tests should be 
performed, and all findings reported in 
detail.  Specifically, the examiner should 
provide the following:

(a)  Diagnose any current bilateral foot 
disability, including residuals of a cold 
injury to the feet.

(b)  Specifically state whether or not a 
diagnosis of Raynaud's syndrome is 
appropriate and why the diagnosis is or is 
not appropriate.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral foot disability, including 
residuals of a cold injury or Raynaud's 
syndrome, was incurred in or is due to or 
the result of the Veteran's service, 
including any in-service complaints of and 
treatment for bilateral foot pain and 
diagnoses of questionable frostbite, 
tendonitis, and a contusion?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a bilateral 
foot disability, and her statements 
regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

